Title: To Thomas Jefferson from Jean Xavier Bureaux de Pusy, 9 December 1799
From: Pusy, Jean Xavier Bureaux de
To: Jefferson, Thomas




Monsieur,
Philadelphie, Ce 9 Xbre 1799

J’étais Venu dans cette Ville, avec l’intention Et dans l’espérance de vous y rencontrer Et de vous y remettre les lettres, ci-jointes, de deux hommes qui S’honorent d’être de vos amis Et que je Suis honoré de compter au rang des miens. Je Serais bien heureux Si la bienveillance qu’ils ont pour moi pouvait être un acheminement à l’interet qu’ils Sollicitent de vous en ma faveur, Et au quel j’ai quelque droit, du moins par la Vénération que je vous porte. Des affaires indispensables me forcent à retourner à New York, avant d’avoir pu profiter des recommandations de MM. de la Fayette Et de Liancourt: mais j’espere voir bientôt arriver M. Dupont, (de Nemours) mon beau pere, et je Sais avec quel empressement il se hâtera de venir se rappeller à votre souvenir. Je n’attends pas avec moins d’impatience le moment de vous être prèsenté par lui Et de vous offrir Verbalement l’hommage de l’admiration Et du profond respect, avec les quels,
J’ai l’honneur d’être, Monsieur, Votre très humble Et très obèissant serviteur

JX. Bureaux-Pusy



editors’ translation

Sir,
Philadelphia, this 9 Dec. 1799

I had come to this city with the intention and the hope of meeting you here and of delivering to you the attached letters of two men who pride themselves on being numbered among your friends, and whom I pride myself on counting among mine. I should be most happy if the kindness they have for me could be a pathway to your having for me the interest that they solicit of you in my favor, and to which I have some right, at least by the veneration that I  bear for you. Unavoidable business forces me to return to New York, before being able to take advantage of the recommendations of Messrs. Lafayette and Liancourt: but I hope to see Mr. Du Pont (de Nemours), my father-in-law, arrive soon, and I know with what haste he will come to renew his acquaintance with you. I await with no less impatience the moment when I will be presented by him to you, when I shall offer you verbally the tribute of the admiration and profound respect with which
I have the honor to be, Sir, your very humble and very obedient servant

JX. Bureaux-Pusy


